Citation Nr: 0906969	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain (low back disability).

2.  Entitlement to a rating in excess of 10 percent for right 
knee retropatellar pain syndrome (right knee disability).

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected low 
back and right knee disabilities.  

4.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected low 
back and right knee disabilities.  

5.  Entitlement to service connection for a back/spinal scar.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Portland, Oregon RO.  

The Board notes that in June 2007, the Veteran requested 
service connection for sciatica, to include as secondary to 
her service-connected low back and knee disability.  In May 
2008, the Veteran's claim was denied and she filed a notice 
of disagreement in July 2008.  A statement of the case was 
issued in December 2008, but the Veteran has not submitted a 
substantive appeal.  As such, the Board will only proceed on 
the merits of the claims as indicated on the title page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not currently experience unfavorable 
ankylosis of the entire thoracolumbar spine, nor is there 
evidence of neurologic manifestations found to be related to 
her low back disability.  

3.  The Veteran currently experiences flexion to 100 degrees 
with pain at 93 degrees, and mild instability manifested by 
occasional giving out of the right knee.

4.  The Veteran is not currently shown to have a bilateral 
hip condition.

5.  The Veteran is not currently shown to have a scar on her 
back, and any internal scarring related to her 1997 epidural 
injection is considered in conjunction with her rating for 
her service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for a rating in excess of 10 percent for 
right knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008).

3.  The criteria for a separate 10 percent rating for 
instability due to right knee retropatellar pain syndrome 
have been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(2008).

4.  The criteria for entitlement to service connection for a 
left hip disability are not met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  The criteria for entitlement to service connection for a 
right hip disability are not met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

6.  The criteria for entitlement to service connection for a 
scar of the back/spine are not met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in June 2005, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete her claims for service connection and increased 
ratings, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the Veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in May 2006.  Notice compliant with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was provided 
in June 2008.  As such, the Board finds that VA met its duty 
to notify the Veteran of her rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial June 2005 notice was given prior to 
the appealed AOJ decision, dated in January 2006.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of her disabilities, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
In fact, in an October 2007 communication to VA, the Veteran 
indicated that she did not have any additional information to 
submit in support of her claims.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Increased ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Back disability

The Veteran's low back disability was originally rated at 40 
percent for a low back muscular strain under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  Effective September 26, 2003, 
all rating criteria applicable to the diseases and injuries 
of the spine under 38 C.F.R. § 4.71a were amended.  See 68 
Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004).  The amendment 
changed the diagnostic code numbers used for all spine 
disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243.  The Veteran made her current 
request for an increased rating in April 2005.  As such, the 
general rating formula must be employed.  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
...........................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Note:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

With respect to the neurologic manifestations of the 
Veteran's low back disability, Diagnostic Code 8520 addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; Diagnostic 
Code 8520 (2008).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the Veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

In an October 2005 VA physical therapy note, the Veteran 
reported low back pain and right lower extremity pain, which 
the therapist referred to the back.  The Veteran advised that 
she could be on her feet from a half to one hour at a time 
before the onset of low back pain.  She reported falling the 
left or to the right and used her cane at all times.  She was 
unsure whether the falling was due to right knee pain/giving 
out, low back pain or equilibrium issues.  

The following month, the Veteran underwent a VA examination 
of her joints.  She reported chronic pressure with pain down 
her spine through both buttocks to the lower extremities.  
The chief complaint was pain at the upper lumbar midline of 
the spine with point tenderness and bilateral leg numbness 
with prolonged sitting.  Physical examination revealed a 
possible mild degree of scoliosis, but was difficult to 
detect.  Active range of motion in the thoracolumbar spine 
revealed forward flexion from 0 to 37 degrees with the onset 
of pain across the L-5 region at 30 degrees of flexion.  
After five repetitions, range of motion of the spine was 0 to 
26 degrees with pain across the L-5 region and a complaint of 
stiffness.  Extension was from 0 to 26 degrees with the onset 
of pain at 23 degrees.  After five repetitions, extension was 
from 0 to 26 degrees with pain reported across the L-5 
region.  Left lateral flexion was from 0 to 20 degrees with 
the onset of pain at 20 degrees, and after five repetitions, 
flexion was from 0 to 21 degrees with pain reported at the L-
5 level and into both buttocks with a left great toe cramp.  
Right lateral flexion was from 0 to 30 degrees with the onset 
of pain at 28 degrees, and after five repetitions it was 0 to 
30 degrees with pain across the L4-5 region.  Left lateral 
rotation was from 0 to 14 degrees without pain, and after 
five repetitions, it was from 0 to 12 degrees with pain at 
the left latissimus dorsi musculature at the medial inferior 
edge of the scapula on the right.  Right lateral rotation was 
from 0 to 12 degrees without pain, and after five 
repetitions, was from 0 to 12 degrees with pain in the left 
buttocks area.  The examiner indicated that neurologic 
function of the upper and lower extremities were both intact 
as to standard testing procedures.  X-rays of the lumbar 
spine were negative as the vertebral bodies were of normal 
height and were in proper alignment.  The disc spaces were 
unremarkable and the soft tissues were normal. 

The examiner confirmed the Veteran's diagnosis of chronic 
thoracolumbar musculoskeletal strain and also noted she had 
sciatica.  The examiner was unable to state to what extent or 
to which degrees the Veteran experiences additional loss of 
function or range of motion due to flare-ups without him 
resorting to speculation.  He indicated that the range of 
motion figures speak for themselves regarding changes in pain 
or range of motion, and found that both appeared to be rather 
minimal throughout the examination.  

In April 2008, the Veteran underwent a VA examination 
regarding her claim of service connection for a bilateral 
foot condition.  Upon an examination of the lumbar spine, 
there was no intra-spinous process tenderness, but there was 
perilumbar muscle stiffness and tenderness to the right side 
from L2-4.  Straight leg raising was negative.  Deep 
palpation and stretch test for sciatic mechanical impingement 
or radicular findings was negative.  Reverse Lasegue's 
testing for nerve root involvement was also negative.  Range 
of motion testing of the thoracolumbar spine revealed forward 
flexion to 80 degrees, extension to 30 degrees, right lateral 
flexion to 25 degrees, left lateral flexion to 30 degrees, 
right rotation to 20 degrees and left rotation to 30 degrees.  
Repetitive motion did not reveal additional pain, excessive 
fatigability, incoordination, weakened movement, or flare-
ups.  The examiner indicated that the Veteran had chronic 
functional mild low back mechanical myofascial strain without 
neurogenic radiculopathy or sciatica.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 40 
percent for her service-connected low back disability.  As 
noted in the introduction, the Veteran's claim for sciatica 
was addressed in a separate rating decision and is not 
currently on appeal.  Further, there was no evidence that the 
November 2005 sciatica diagnosis was related to the Veteran's 
service-connected back disability.  The Board also notes 
that, the Veteran is not currently diagnosed as having 
intervertebral disc syndrome and that diagnostic code is 
inapplicable.  As such, the Board must make its determination 
based upon the general rating code for injuries and 
disabilities of the spine as delineated above.  

The Board notes that there is no evidence of arthritis of the 
spine, nor is the veteran currently diagnosed as having any 
neurologic disabilities associated with her back disability.  
The evidence of record fails to show ankylosis of the 
thoracolumbar spine.  Absent a finding of unfavorable 
ankylosis (freezing of a joint in a certain position) of the 
entire thoracolumbar spine, a rating in excess of 40 percent 
cannot be assigned.  The Board appreciates the Veteran's 
assertions that her low back pain manifests its symptoms 
throughout her thoracolumbar spine, but that is inadequate to 
warrant a rating in excess of 40 percent for her service-
connected low back disability.  The Board finds the 40 
percent rating currently assigned generous in light of the 
fact that, the Veteran's current symptomatology and range of 
motion would not entitled her to a rating of 40 percent under 
the current regulations for her service-connected low back 
disability.  As such, a rating in excess of 40 percent for 
her service-connected low back disability is denied.  

The Board has considered whether to assign a staged rating 
pursuant to Hart and finds that under the circumstances it is 
not appropriate.  


Right knee disability

The Veteran contends that her right knee disability warrants 
a rating in excess of 10 percent.  The Veteran's 10 percent 
rating is based upon evidence of functional impairment caused 
by pain upon motion.  

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9-
2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

As noted in the section above, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  

In an April 2005 VA physical therapy note, the Veteran 
reported falling a few days prior due to her right leg giving 
out.  Again as noted above regarding the October 2005 VA 
treatment note, the Veteran reported falling to the right or 
left on a frequent basis and could not determine whether this 
was related to her right knee pain/giving out, her low back 
pain, or her equilibrium.  

The following month, the Veteran underwent a VA examination 
for her joints.  She reported right knee flare-ups one to two 
times monthly and they were triggered primarily by excess 
bending of the knee, prolonged walking, standing for more 
than one hour, or walking for more than one hour.  She 
further related that she experienced exacerbations of right 
knee pain with exposure to cold weather and with barometric 
changes.  The Veteran complained of occasional retropatellar 
pain, primarily in the medial aspect of the right knee.  She 
also reported giving way with weight bearing when there was 
an onset of knee pain and it resulted in occasional falling.  
She reported stiffness of the knee after prolonged 
immobility.  The Veteran reported using a knee brace during 
periods of flare-ups and a cane at all times due to 
occasional falling when the knee gives way.  She reported one 
instance of falling while using the stairs when her right 
knee gave out and now avoids the use of stairs.  

Physical examination of the right knee revealed no evidence 
of effusion and it appeared to be symmetrical to the left 
knee with equal weight bearing.  Range of motion in the right 
knee revealed flexion from 0 to 100 degrees, with pain in the 
anterior surface of the right patella at 100 degrees.  Range 
of motion after 5 repetitions was from 0 to 93 degrees and 
there was repetitive clicking of the knee.  The right patella 
was mobile and nonpainful, and there was no pain following 
medial or lateral distraction testing.  There was no pain 
with compression,  ballottement, or inhibition.  The drawer 
and Lachman's testing were negative for evidence of 
ligamentous laxity, as was the case with varus and valgus 
maneuvers at 30 degrees of flexion.  At 0 degrees of flexion, 
varus was negative, but valgus revealed 3 degrees of laxity.  
McMurray's testing was negative except for some snapping of 
the retropatellar area, but the Veteran did not report joint 
line pain during that testing.  X-rays revealed intact 
osseous structures without evidence of dislocation or other 
bony abnormality.  Joint spaces and soft tissues were 
unremarkable.  This was noted to be a negative examination of 
the right knee.  

The examiner confirmed the Veteran's diagnosis of 
retropatellar pain syndrome.  Again, the examiner was unable 
to state to what extent or to which degrees the Veteran 
experienced additional loss of function or range of motion 
due to flare-ups without resorting to speculation.  He 
indicated that the range of motion figures speak for 
themselves regarding changes in pain or range of motion, and 
found that both appeared to be rather minimal throughout the 
examination.  

In the Veteran's February 2006 notice of disagreement, she 
argued that the examiner did not consider her subluxation as 
her knee goes out twice weekly.  She also advised that during 
the November 2005 VA examination there was grinding of the 
right knee.  

In October 2007, the Veteran underwent a second VA 
examination of the joints regarding her secondary service 
connection claim for a left knee disability (not on appeal).  
Her gait was noted to be mildly antalgic, and her ambulatory 
balance and coordination were normal for her age.  Physical 
examination, including range of motion testing, did not 
distinguish between the right and left knees, but it appeared 
as though the notations made were in reference to her left 
knee.  The Veteran again was noted to have bilateral 
retropatellar pain syndrome.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a separate 10 percent rating for 
instability in her right knee.  The 10 percent rating for 
functional impairment of the right knee is continued.  As 
noted above, the Veteran's right knee range of motion is to 
100 degrees with pain beginning at 93 degrees.  The Veteran's 
flexion was not limited to 30 degrees, nor was extension of 
the right knee limited to 15 degrees.  As such, the 10 
percent rating for the right knee for limitation of motion is 
continued.  

The Veteran's right knee was generally negative for evidence 
of ligamentous laxity, but testing of the valgus at 0 degrees 
of flexion revealed 3 degrees of laxity.  Furthermore, the 
Veteran has consistently reported instances of the right knee 
giving out-sometimes even causing her to fall.  Thus, in 
regards to instability, the Board ultimately finds that the 
symptoms of the Veteran's right knee disability are analogous 
to a 10 percent rating for instability of a mild nature as 
contemplated by Diagnostic Code 5257.  Of note, there is no 
evidence of limitation of flexion and extension to warrant a 
separate evaluation of each pursuant to VAOPGCPREC 9-2004.  

Thus, the Veteran's 10 percent rating for her right knee 
disability based upon limitation of motion due to pain is 
continued, and a separate 10 percent rating is assigned for 
her mild, right knee instability.  

Also, the Board has considered whether to assign a staged 
rating pursuant to Hart and finds that under the 
circumstances it is not appropriate.  



Extraschedular considerations

The Veteran does not assert that she is totally unemployable 
because of her service-connected back or right knee 
disabilities, nor has she identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of her back and right knee 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to her 
back and right knee disabilities, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

Service connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Bilateral hip disability

The Veteran contends that she has a bilateral hip disability 
secondary to her service-connected back and right knee 
disabilities.  

Consistent with the Veteran's contentions, her service 
treatment records (STRs) are devoid of any reference to a hip 
disability or complaints of hip pain.  Her low back 
disability was well-documented as having its onset during 
service.  Post-service treatment records are also devoid of 
any diagnosis or treatment for a bilateral hip condition.  

In November 2005, the Veteran underwent a VA examination for 
her joints.  The Veteran reported pain down her spine and 
through both buttocks down to her lower extremities.  She 
advised that this pain has its onset during periods of 
prolonged sitting when her legs become numb.  The examiner 
noted that when the Veteran referred to pain in her hips, she 
was actually pointing to her posterior buttocks bilaterally.  
He indicated that her report of pain in her hips "traces out 
the sciatic nerve distribution through the posterior 
buttocks."  Physical examination of the hips essentially 
revealed a normal range of motion without pain.  X-rays 
revealed intact osseous structures without evidence of 
fracture, dislocation or other bony abnormality.  The Veteran 
had a small phlebolith in the lower left pelvis.  This was 
noted to be a negative examination of the hips.  The 
examiner's ultimate assessment was a normal bilateral hip 
examination.  

Upon review of the evidence of record, the Board finds that 
there is no current diagnosis of a bilateral hip condition.  
The evidence of record merely reflects the Veteran's 
complaints of hip pain.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that 
the Veteran has complained of bilateral hip pain, but notes 
that symptoms, such as pain alone, however, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Scar on the back

The Veteran contends that she has scar tissue in her low back 
and/or a scar on her low back from an in-service epidural 
injection.  

STRs are devoid of treatment for a low back scar or scarring 
of the spine area.  They reflect treatment for back pain 
following the Veteran's 1997 delivery of her baby, but did 
not indicate the existence of external or internal scarring.  

During an October 2005 VA treatment, the Veteran reported 
that she experienced back pain at the T-12 level where she 
had an epidural injection in 1997.  She stated that at the 
time of the injection, she experienced pain from the top her 
neck to the tip of her toes.  She said that at the time of 
the injection, treating personnel indicated that they made a 
mistake and re-injected her.  There was no mention of a 
residual scar or any scar tissue associated with this 1997 
injection.  

The following month, the Veteran underwent a VA examination 
of the joints that included discussion of her claim for a 
back scar.  The Veteran reported that her physical therapist 
commented that she likely had scar tissue within her spine 
following her 1997 epidural injection.  X-rays revealed a 
normal lumbar spine, including normal soft tissues.  There 
was no disability related to a scar or any scarring noted.  

Later that month, the Veteran underwent VA physical therapy.  
The therapist indicated that he reproduced the Veteran's back 
and leg pain by putting pressure on her diaphragm.  He 
indicated that the respiratory diaphragm is attached to the 
spine at L-1 and indicated that "the conjecture is that 
scarring from the 1997 injection may be the source of her 
pain."  The physical therapist did not indicate that the 
Veteran had any external scars on her back, nor did he 
indicate that she had internal scar tissue related to the 
1997 epidural injection.

The Board finds that the Veteran is not currently diagnosed 
as having a disability related to her 1997 epidural 
injection.  There is no evidence of an external scar (i.e. a 
skin disability), nor does the clinical evidence of record 
reflect a separate disabling condition of the low back due to 
an epidural injection.  The Board appreciates the physical 
therapist's assertions that the Veteran's current low back 
pain may be related to her in-service epidural injection, but 
there is no evidence of a scar or scarring for which the 
Veteran can be compensated.  Further, the Veteran is 
currently service connected for a low back disability that 
manifested following the 1997 birth of her child.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a scar or scar tissue of the 
low back.  Absent a disease or injury incurred during service 
or as a consequence of a service-connected disability, the 
basic compensation statutes cannot be satisfied.  Id.  
Therefore, because there is no evidence of a skin condition 
or disabling scar related to the Veteran's service, service 
connection must be denied.

ORDER

A rating in excess of 40 percent for service-connected low 
back disability is denied.

A rating in excess of 10 percent for limitation of motion for 
right retropatellar pain syndrome is denied.

A separate 10 percent rating for instability from right 
retropatellar pain syndrome is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.  

Service connection for a scar of the back/spine is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


